91 Mich. App. 345 (1979)
283 N.W.2d 647
PEOPLE
v.
LANDIS
Docket No. 78-5258.
Michigan Court of Appeals.
Decided July 11, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Ronald C. Zellar, Prosecuting Attorney (Prosecuting Attorneys Appellate Service, Leonard J. Malinowski, of counsel), for the people.
Gail Rodwan, Assistant State Appellate Defender, for defendant on appeal.
Before: ALLEN, P.J., and T.M. BURNS and D.E. HOLBROOK, JJ.
PER CURIAM.
Defendant was plea convicted of *346 the charged offense of armed robbery, contrary to MCL 750.529; MSA 28.797, and was sentenced to prison for a term of 7-1/2 to 20 years. He appeals of right and asserts he did not enter his guilty plea understandingly.
Defendant claims error in the trial judge's informing him as follows:
"The armed robbery charge can carry with it, upon conviction, a maximum of life. There is no minimum sentence required under that statute. It is one which does not permit probation as a sentence."
Defendant asserts that there is a mandatory minimum sentence  even though the Courts have not as yet determined what it is. The statute reads in pertinent part: "punishable by imprisonment for life or for any term of years".
We choose to follow the opinion in the case of People v Freeman, 73 Mich. App. 568; 252 NW2d 518 (1977), which ruled that there is no mandatory minimum sentence for armed robbery, therefore, a court at a guilty plea proceeding need not advise a defendant of a mandatory minimum prison sentence for armed robbery.
Affirmed.